DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17-30 are rejected for at least being dependent on claim 16.

Claim 16 recites the limitations “determining whether the load of the argon separation column is below a first threshold; determining whether the load of the argon separation column is above a second threshold” in lines 8 and 9 which is indefinite for the term “the load lacking antecedent basis and being unclear if the determination is being done by a user or is being done by structure.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “determining, using a 

Claim 16 recites the limitation “preventing liquid argon stored within the first storage tank from flowing to the argon separation column from the first storage tank” in lines 20-21 which is indefinite for being unclear if there is inherently a flow path which is being blocked thereby preventing liquid argon stored within the first storage tank from flowing to the argon separation column or if there is no path at all, thereby still meeting the broadest reasonable interpretation and therefore teaching preventing liquid argon stored within the first storage tank from flowing to the argon separation column which would be outside the Applicant’s scope of invention.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “preventing, using a first valve, the first liquid stored within the first storage tank from flowing to a second intermediate location of the argon separation column”.  Line 30, the limitation “a second intermediate location” will be interpreted as “the second intermediate location”.

Claim 16 recites the limitation “preventing liquid argon stored within the second storage tank from flowing to the argon separation column from the second storage tank” in lines 25-26 which is indefinite for being unclear if there is inherently a flow path which is being blocked, thereby preventing liquid argon stored within the second storage tank 

Claim 16 recites the limitation “preventing liquid argon from within the argon separation column from flowing to the first storage tank from the argon separation column” in lines 28-29, which is indefinite for being unclear which section of the argon separation column already referenced is being prevented from having liquid argon flow from it to the second storage tank.  Furthermore, it is unclear what constitutes “preventing” the flow.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “preventing, using a third valve, the first liquid from the first intermediate location of the argon separation column from flowing to the first storage tank” for purposes of examination.

Claim 16 recites the limitation “preventing liquid argon from the argon separation column from flowing to the second storage tank from the argon separation column” in lines 35-36, which is indefinite for being unclear which section of the argon separation 

Claim 16 recites the limitation “sending liquid from the second storage tank” which is indefinite for being unclear if the liquid is the same as the third liquid stored in the second storage tank or not, as recited in line 22.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “sending the third liquid from the second storage tank” for purposes of examination.

Claim 19 recites the limitation “a first threshold” in line 2 which is indefinite for being unclear if this is the same, or new, first threshold antedated in claim 16 from which claim 19 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the first threshold” for purposes of examination.

Claim 20 recites the limitation “preventing flow of the first liquid from the argon separation column to the first storage tank, and preventing flow the second liquid flow from the argon separation column to the second storage tank; preventing liquid argon stored within the first storage tank from flowing to the argon separation column from the first storage tank; preventing liquid argon stored within the second storage tank from 

Claim 21, which depends from claim 16, recites the limitations “an argon separation column”, “a first storage tank”, “a second storage tank” which have all been antedated already in claim 16, therefore making claim 21 indefinite for being unclear if these structures are meant to be antedated again.  Based on the Examiner’s best understanding of the Applicant’s disclosure, the limitations will be interpreted as “the argon separation column”, “the first storage tank”, “the second storage tank” for purposes of examination.

Claim 21, which depends from claim 16, recites the limitation “each of the first and second storage tank is connected to two different intermediate locations of the argon separation column by two pipes” which is indefinite for being unclear if the two different 

Claim 23 recites the limitation “the liquid sent from the intermediate location of the argon separation column to the storage tank and an absence of a pump or compressor configured to pressurize the liquid to be sent from the storage tank to the argon separation column, the elevation of the storage tank being chosen as a function of a point of withdrawal and of a point of return of the liquid argon” which is indefinite for being unclear which of the first, second, third, or fourth storage tanks Applicant is referencing with the term “the storage tank”, for being unclear which liquid of the first, second, third or fourth liquid Applicant is referencing with the term “the liquid”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the first liquid sent from the first intermediate location of the argon separation column to the first storage tank and an absence of a pump or compressor configured to pressurize the first liquid to be sent from the first storage tank to the second intermediate location of the argon separation column, the elevation of the first storage tank being chosen as a function of a point of withdrawal of the first liquid from the first intermediate location of the argon separation column and of a point of return to 

Claim 25 recites the limitation “the length of which is equal to at least half of the length of the argon separation column” which is indefinite for the terms “the length” lacking antecedent basis and being unclear which length “of which” Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a length of the first and second storage tanks is equal to at least half of a total length of the argon separation column” for purposes of examination.

Claim 26 recites the limitation “at least one of the first and second storage tanks and at least one pipe, or both” is indefinite for being unclear if the at least one pipe is referencing the “two pipes” in the last line of claim 21 from which claim 26 depends or not.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “at least one of the first and second storage tanks at at least one pipe of the two pipes, or both of the two pipes” for purposes of examination.
Claim 30 recites the limitation “the bottom liquid pump” which is indefinite for lacking antecedent basis as it is unclear what pump Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a bottom liquid pump” for purposes of examination.

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 17-30 would be allowable for depending from claim 16.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone, or in combination, does not teach the process for the production of argon by cryogenic distillation according to claim 16, comprising “the first mode of operation…the second mode of operation…wherein the second intermediate location is separated from the first intermediate location by at least one layer of structured packing that is configured for the exchange of mass and of heat…wherein the fourth intermediate location is separated from the third intermediate location by at least one layer of structured packing that is configured for the exchange of mass and of heat”.  Closest prior art of record, Alekseev (US 2017/0211882), discussed below in further detail, teaches the first, second, third and fourth intermediate locations (annotated by Examiner in Figure 1) on a distillation column, however explicitly does not teach packing between the first and second intermediate locations, or packing between the third and fourth intermediate locations, instead, the packing is situated below both the first and second intermediate locations, while packing is also disposed above and below the second and third intermediate locations.


    PNG
    media_image1.png
    661
    774
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Aleskeev.

Masui (JPH11270965 A) teaches a process (using the system of Fig. 2) for the production of argon  (“RAr”) by cryogenic distillation, the process comprising the steps of: sending a gas enriched in argon (within line 66)  that was produced by air separation in a system of columns (within columns 2 and 1) to an argon separation column; withdrawing a flow rich in argon (74) at a top of the argon separation column (indicated at 30); and withdrawing a liquid enriched in oxygen (within line 73) at a bottom of the 
determining (by a user) whether the load of the argon separation column is below a first threshold (paragraph 0023, load is 100%)
determination (by a user) whether the load of the argon separation column is above a second threshold (70% load, see paragraph 0023)


    PNG
    media_image2.png
    662
    939
    media_image2.png
    Greyscale

Figure 2:  Fig. 2 of Masui.





    PNG
    media_image3.png
    691
    888
    media_image3.png
    Greyscale

Figure 3:  annotated Fig. 1 of Aleskeev.


Response to Arguments
Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to claims 16-30 have been fully considered and are persuasive.  The prior art of record either alone or in combination does not teach the meet the limitations of claim16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763